Award reversed and claim dismissed, with costs against the State Industrial Board, upon the ground that claimant had regular hours of employment and that the accident happened at a time when “ she was not engaged in the performance of any duty she was employed to perform, or directly connected with or incidental to the work of the employer, but her labor there was entirely disassociated with the work of her employer ” and purely “ personal to herself.” (Matter of Daly v. Bates & Roberts, 224 N. Y. 126, 128.) All concur.